DETAILED ACTION

Examiner’s Note
	This office action is in response to applicants’ amendments to the claims and remarks filed October 20, 2021.  Claims 1-33 and 36-40 are pending, claims 10-30 remain withdrawn as directed to non-elected subjected matter and claims 36-40 are new.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 31-33, and 36-40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a casting mold and a cast part in a casting mold, and further requires a co-cast feature which is internal to the casting mold and a second portion of the node which is external to the casting mold “during casting”.  It is unclear what applicants intend by use of the phase “during casting”.  Do applicants intend the co-cast feature to be internal to the casting mold only during casting?  How does the positioning of the co-cast feature “during casting” limit the structure of the overall apparatus?  For the purpose of examination claim 1 has been evaluated as requiring the apparatus to including a cast part within a casting mold including a co-
Claim 40 requires an increased surface area which “improves a blend” between a node and a cast part.  The term ‘improves’ and the term ‘blend’ are unclear.  Absent a standard by which to judge the improvement it is unclear what constitutes an ‘improved’ blend.  Further it is unclear what factors are used in judging ‘a blend’?  What is a blend and how is it determined?  For the purposes of examination the engineered surface will be considered to improve a blend where it increase the bonding area between the node and cast part when compared to a smooth surface.
Claims 2-9, 31-33 36 and 37 are rejected under 35 U.S.C. 112(b) as depending either directly or indirectly form claim 1 as rejected above, but are not otherwise in and of themselves found to be indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham (US Patent 7,222,701).
Regarding applicants’ claim 31, Pham disclose a backing plate comprising retention members (figure 2), the backing plate is considered a node where it is capable of acting as a central connecting point.  The retention members are an engineered surface which provides a 
Applicants’ requirement that the node be additively manufactured is a product-by-process requirement. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Further, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (See MPEP 2113).
	Whether the node is manufacture by an additive manufacturing technique or another process the result is a component having a non-flat engineered surface.  Further additive manufacturing encompasses a broad range of techniques and parameters such that the process is not found to limit the structure beyond one that is capable of having been formed by an additive manufacturing process.  In the present case the backing plate of Pham has a structure within the scope of what could be produced by additive manufacturing processes. 
Regarding applicants’ claim 38, Pham disclose a backing plate formed form metal (col. 3 lines 66-67).  Given that the cast part is part of a functional requirement with regards to the engineered surface (i.e. is not required to be present), the backing plate, including retention members, would have a higher melting temperature than the cast portion where a lower melting temperature material is selected for the cast part.
Regarding applicants’ claim 39, the retention members each extend in a direction away from the surface of the backing plate and further include a plurality of retention members which are identical in direction and shape (figure 2).
Regarding applicants’ claim 40 further limits the engineered surface to improve the blend between the node and the cast part during casting which is a functional requirement with respect to the engineered surface, where a cast part is not included as part of the claimed assembly.  In the present case the retention members protrude from the surface of the backing plate thereby providing increased surface area which allows for improved bonding (blending).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.	Claims 2-9, 32, 33, 36, and 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest an apparatus comprising, an additively manufactured node having a co-cast feature, a casting mold, and a cast part contained in the casting mold, where the cast part is cast around at least a first portion of the additively manufactured node including the co-cast feature, and the co-cast feature cooperates with the cast part to form a hybrid part including the first portion of the additively manufactured node and the cast part, wherein the co-cast feature is internal to the casting mold and a second portion of the additively manufactured node is external to the casting mold.

Response to Arguments
	Applicants arguments’ filed October 20, 2021 have been considered and have been found to be persuasive along with the amendments to the claims filed therewith.  Following further search and consideration new grounds of rejection have been deemed appropriate with respect to claims 31 and 38-40.  Claims 1-9, 32, 33, 36 and 37 are objected to as rejected, or depending form, a claim rejected under 35 U.S.C. 112(b), but are otherwise found to be in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784